His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
*32Opinion and decree, November 8th, 1915.
Plaintiff alleges that she leased certain premises from defendant; that at the time she directed his attenton to a broken sash cord in one of the kitchen windows, which defendant promised to'repair bnt neglected to do; that some months afterwards the sash fell, injuring her severely, and for this she claims damages.
The Court below sustained an exception of no cause of action.-
It is the well settled rule of law in this State, that where the landlord fails to make the repairs needed to maintain the premises in good condition, the tenant may make such repairs himself, deducting the cost thereof from the rent; and failing to do so he cannot claim consequential damages from the landlord.
33 An., 1422; 116 La., 1003; 1.17 La., 587; 121 La., 204; 132 La., 1045.
Doubtless this jurisprudence must be taken with the slight modification that the cost of such repairs do not exceed'the amount due and to become due under the lease.
But in this case the plaintiff has not stated the -amount of the monthly rental (the lease being from month to mouth) nor has she stated the amount the repairs would have cost.
There is therefore nothing in her petition to take her case out of the general rule.
(Judgment affirmed.